DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       LYNN LOUISE TAYLOR,
                             Appellant,

                                    v.

                 KENNETH WARREN TAYLOR, M.D.,
                           Appellee.

                              No. 4D16-3831

                         [November 22, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. 11-027730
(14).

  Lynn Louise Taylor, Plantation, pro se.

    Aaron C. Wong of Luks Santaniello Petrillo & Jones, Fort Lauderdale,
and Mario M. Ruiz and Joelle H. Dvir of McDonald Hopkins, LLC, Miami,
for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.